The opinion of the court was delivered by
Valentine, J.:
On the 24th of December 1864, John T. J ones, an adopted Ottawa Indian, had a claim pending in the Indian Department against the government of the United States for the sum of $6,700. The claim was originally larger, but it had been referred to the superintendent of Indian affairs for the central superintendency, who reported in favor of allowing that amount. The claim was for injuries done to the claimant’s property in the year 1856. On the 24th of December 1864 Jones entered into an agreement in writing, with Blacldidge, as follows:
“Articles of agreement this day made between John T. Jones, of Franklin - county, Kansas,, and A. N. Blacldidge, of Lawrence, Kansas, witnesseth: That the said Jones has this day employed the said Blacldidge to prosecute and collect a claim for him and against the government of the United States, for the sum of $6,700, and for which service the said Jones agrees to pay the said Blacldidge twenty per centum ■on the amount of said claim when collected.
“Ottawa, December 24th, 1864. John T. Jones.”
At the time this agreement was made, an act of Congress, entitled “An act to prevent frauds upon the treasury of the United States,” approved February 26th, 1853, was in force. Section one of said act reads as follows:
“Be it enacted, etc., That all transfers and assignments hereafter made of any claim upon the United States, or any *566part or share thereof, or interest therein, whether absolute or conditional, and whatever may be the consideration therefor, and all powers of attorney, orders, or other authorities for receiving payment of any such claim, or any part or share thereof, shall be absolutely null and void, unless the same shall be freely made and executed in the presence of at least two attesting witnesses after the allowance of such claim, the ascertainment of the amount due, and the issuing of a warrant for the payment thereof.” (10 U. S. Stat. at Large, 170, § 1.)
In a treaty with the Ottawas, of February 23d, 1867, a provision was inserted for the payment of this claim. (15 Stat. at Large, 518, art. 18.) And by an act of Congress of April 10th 1869 an appropriation was made for the payment of the same. (16 Stat. at Large, 34, Ottawas.) After this appropriation was made, Jones drew the whole amount of the claim, and then refused to pay Blacklidge any portion thereof. Blacklidge is now seeking by this action to recover his share thereof. Can he do it ?
The validity of such contract or agreement is the first and principal question in the case. The question was raised in various ways in the court below, and now it comes Squarely before this court. We do not hesitate to say that the contract was absolutely void. It was champertous in its nature, against public policy, and 'just such a contract as section one of the act of congress to prevent frauds upon the treasury of the United States wisely prohibited. It was a conditional transfer, or assignment, of a part, share, or interest in a claim against the United States, without attesting witnesses, and before a warrant for the payment thereof was issued. And it makes no difference that the consideration therefor were services to be performed in the future. The transfer or assignment of a claim is within the statute, (if otherwise' within,) “ whatever may be the consideration therefor.” Any consideration that will support a contract will bring it within the statute, if it is within. Neither is it necessary that the interest transferred should be absolute, or vested, in order to-come within the statute. A contingent or conditional interest is sufficient. The statute is express, that a conditional trans*567fer or assignment is sufficient; and if the transfer or assignment be conditional, the interest in the thing transferred or assigned must also of necessity be conditional. A contingent interest then, dependent upon performing' the services, dependent upon collecting the claim, is a sufficient interest to bring the matter within the statute, if otherwise within. The defendant in error has filed no brief nor made any argument in this court; but from the record in the case we should judge, that in .the court below, he at one time claimed that he obtained no interest, conditional or otherwise, in the claim itself, by virtue of said contract, which was prohibited by said act, and therefore that the contract was valid; and at another time he claimed that he had such an absolute and vested interest in the claim, that his power to collect the same could not be revoked, for any reason, by Jones—that his authority to collect said claim was “a power coupled with an interest.” Probably neither of those claims was entirely correct. Certainly we think the first was erroneous. We suppose that it will hardly be claimed, that if the contract merely contemplated the collection of the money by Blacklidge, the paying it over to Jones, and then Jones paying for Blacklidge’s services out of other-money, instead of out of the same money, a sum equal to twenty per cent, of the claim, that the contract, as thus construed, would be valid, simply because the services were to be paid for out of other money, instead of out of the same money. Such a distinction would be altogether too finely drawn, too attenuated, too ethereal, too unsubstantial, to be entertained by courts of justice, who “look through forms and phrases to the essence of things.” If the said act is to be construed as permitting such contracts, it would not tend very strongly “to prevent frauds upon the treasury of the United States.” Anybody would be wise enough to know how to evade the law. Anybody would know how to purchase a claim, or an interest therein, and then pretendedly and ostensibly collect it for the person from whom he purchased, but in fact and jn reality collect it (or his portion of the same,) for himself. Such a construction of said act would *568impeach the wisdom and foresight of congress. ' Such a construction would show an imbecility on the part of congress scarcely conceivable—an imbecility that a town council for a country village would be ashamed of. But such is not the right construction. It was undoubtedly the intention of congress to make void all contracts like this, and all other contracts of a like nature: Marshall v. B. & O. Rld. Co., 16 Howard, 324, 336. See also, Coquillard, Adm’r, v. Bearss, 21 Ind., 479; Harris v. Roof’s Ex’r, 10 Barb., 489, 493, 495; Bryan v. Reynolds, 5 Wis., 200, and Frost v. Inhabitants of Belmont, 6 Allen, 152. All contracts for the collection of claims, whether the claims are to be prosecuted before the courts, before congress, or the legislature, or before any of the executive departments, for a compensation contingent upon success, are certainly against public policy; for the compensation in such cases being contingent, and often very large in amount, holds out great inducements and temptation to the use of undue, and even corrupt, means, for the collection of such claims. Whether all contracts of such a nature are void at common law, has been questioned; and for this very reason, we suppose, said act of congress was passed. This act puts at rest all question with reference to the validity of such contracts. It renders them all void. The. judgment of the court belowis reversed, and cause remanded for a new trial.
All the Justices concurring.